Citation Nr: 1626590	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-37 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2011, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  In October 2011 and March 2014 the Board remanded the issue on appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

FINDING OF FACT

The Veteran meets the schedular requirement for a TDIU, and her service-connected disability renders her unemployable.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In light of the favorable determination to grant entitlement to TDIU, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment will not be considered substantially gainful employment and will be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Here, the Veteran is service connected for the following disabilities: hysterectomy and bilateral salpingo-oophorectomy, rated as 50 percent disabling; anxiety disorder, rated as 30 percent disabling; and sinusitis, rated as 30 percent disabling.  She has a combined rating of 80 percent.  Thus, she meets the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render her unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Veteran in the current appeal has two years of college and an extensive employment history working as a secretary, including at two VA medical centers.  See August 2008 TDIU claim.  By way of history, VA treatment records in October 2007 show that the Veteran was highly mistrustful of others, especially of superiors at work.  The examiner noted that there also was some magical thinking present and that the Veteran was diagnosed with an anxiety disorder.  VA treatment records in January 2008 show that the Veteran had a conflict with her manager at work, whom she felt minimized her contributions, and at times even had homicidal feelings toward this manager but acknowledged she would never act on them.  She was again diagnosed with anxiety disorder.  Records in June 2008 show that the Veteran was not getting along with her new supervisor and that her employer gave her 45 days to improve her behavior.  The examiner noted that she had crying spells, felt angry, and personally attacked.  Records in July 2008 show that the Veteran was reprimanded for her job performance in a formal meeting and that she reported that this was a shocking experience for her.  She became extremely anxious and tearful and found herself unable to return to her work duties.  Although she was still employed, she did not report for work since June.  She also was in the process of seeking workman's compensation for an "emotional breakdown."  VA Form 21-4192, Request for Employment Information in Connection with Disability Benefits, dated in October 2008 shows that the Veteran was in leave without pay status pending approval of disability.  

VA treatment records in October 2009 show that the Veteran was hospitalized for 2 days due to expressing homicidal ideation towards her former supervisor.  She has not worked since June 2008 due to increased anxiety.  

In December 2010, a VA medical doctor opined that the Veteran was offered a position within VA equivalent to a "PSA" position, but that she would not be able to function successfully at this position due to stressors involved and the subsequent impact on her underlying medical condition.  The doctor noted that the social worker also was in agreement with this assessment.  In July 2011, the Veteran testified that, although she was offered another job, she could not do it due to her anxiety.  She stated that she had daily panic attacks and did not go out or talk to anybody unless she had a reason.  

While a November 2011 VA examiner opined that the Veteran would be able to work from home doing medical transcriptions, a May 2014 VA examiner (a clinical psychologist) opined that the Veteran's service-connected anxiety disorder rendered her unable to secure and maintain substantially gainful employment.  The examiner explained that it was extremely unlikely that the Veteran would be able to perform any job duties reliably and efficiently due to the severity of her anxiety and that the Veteran would be unable to cope with, and respond appropriately to, the normal interpersonal demands and stressors found in any typical work environment.  The examiner explained that, while the Veteran stated that she did some transcription work in the past in her capacity as a VA secretary, she has never actually been employed as a transcriptionist.  This examiner opined that the Veteran would not be able to manage effectively any type of employment, even at home.  

At a November 2015 VA examination, the examiner noted that an opinion as to the Veteran's employability and functional impact of her anxiety disorder, could not be rendered without resorting to mere speculation as her psychological test performance was invalid and precluded an accurate assessment of symptom severity. The examiner found that the Veteran's self-reports may not be reliable and that treatment notes alone are not sufficient to evaluate functional impact. 

On review of the entirety of the record, the Board finds insufficient evidence of malingering on the part of the Veteran.  It is the Board's province to determine the credibility of evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]").  In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Here, the evidence of record shows that the Veteran has 2 years of college, primarily has worked as a secretary in an office environment, consistently reported heightened anxiety, was hospitalized for homicidal ideation, and has been evaluated by two VA examiners as unemployable due to her service-connected anxiety disorder.  

The United States Court of Appeals for Veterans Claims has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  

After considering the evidence for and against the claim, the Board finds that the evidence at least equipoise as to whether the Veteran's service-connected anxiety disorder has rendered her incapable of obtaining and retaining substantially gainful physical and sedentary employment.  As such, a reasonable doubt arises as to her employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. §5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The claim of entitlement to TDIU, therefore, is granted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

ORDER

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


